                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

LATONYA PYATT,                                      )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )      Civil Action No. PWG-18-03635
                                                    )
SANTANDER CONSUMER USA INC., et al.,                )
                                                    )
       Defendants.                                  )

                           DISMISSAL WITH PREJUDICE
                       PURSUANT TO F.R.C.P. RULE 41(a)(1)(A)(i)

       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, whereas

Equifax Information Services, LLC. has not yet filed an Answer to the Second Amended

Complaint, the Plaintiff, LaTonya Pyatt, hereby designates this matter as settled and enters this

notice of voluntary dismissal with prejudice as to Equifax Information Services, LLC only.



                                            Respectfully submitted,


                                            _________/s/______________________
                                            Kevin C. Williams, Esq. Bar No. 18072
                                            8025 13th St., Ste 107
                                            Silver Spring, MD 20910
                                            301.399.1700
                                            kevin@kwesquire.com

                                            Counsel for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of May, 2019, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, which will then send a notification of

such filing (NEF) to all counsel of record.




                                                      By:    /s/ Kevin Williams
                                                      Kevin Williams #18072
                                                      Law Office of Kevin Williams, LLC
                                                      8025 13th Street, Suite 107
                                                      Silver Spring, MD 20910
                                                      Tel: (301) 399-1700
                                                      kevin@kwesquire.com
                                                      Counsel for Plaintiff
